Citation Nr: 1143256	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-39 320	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a respiratory disorder associated with a positive purified protein derivative (PPD) of tuberculin test.

6.  Entitlement to service connection for a kidney disorder, claimed as proteinuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to February 2004.

This appeal to the Board of Veterans Appeals (Board) arises from December 2008 and March 2009 rating actions.  The December 2008 rating action denied service connection for tinnitus, left wrist and back disabilities, a skin disorder, and a respiratory disability associated with a positive PPD of tuberculin test.  The March 2009 rating action denied service connection for a disability manifested by proteinuria.

In June 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issues of service connection for a back disability, a skin disorder, and a kidney disorder, claimed as proteinuria, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims for service connection for tinnitus and left wrist and back disabilities has been accomplished. 

2.  The Veteran was exposed to loud noises during service and had other ear problems during service

3.  The Veteran experienced chronic symptoms of tinnitus in service.

4.  The Veteran experienced continuous symptoms of tinnitus after service. 

5.  The Veteran's tinnitus is related to the loud noise exposure during service.

6.  The Veteran does not have disabling residuals of a left wrist contusion.

7.  The Veteran does not have a respiratory disability associated with a positive PPD of tuberculin test.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a left wrist disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for service connection for a respiratory disability associated with a positive PPD of tuberculin test are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service connection for tinnitus, and with respect to the claims for service connection for left wrist and respiratory disabilities, the Board finds that all notification and development action needed to render a fair decision on those claims on appeal has been accomplished.

July 2008 and February 2009 pre-rating RO notices informed the Veteran of VA's responsibilities to notify and assist him in his service connection claims, and of what was needed to establish entitlement thereto.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2008 and 2009 RO letters provided notice that VA would make reasonable efforts to help the appellant get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2008 and 2009 RO letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the Veteran and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the claims for service connection for left wrist and respiratory disorders now before the Board, the July 2008 and February 2009 documents fully meeting the VCAA's notice requirements were furnished to the Veteran prior to the December 2008 and March 2009 rating actions on appeal, respectively. 
    
In March 2006, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Veteran's status is not at issue, and the Board finds that the RO afforded him proper notice pertaining to the degree of disability and effective date information in the July 2008 and February 2009 letters.   
 
Additionally, the Board finds that all necessary development on the claims for service connection for left wrist and respiratory disabilities currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims.  Service treatment (medical) as well as post-service VA and private medical records up to 2011 have been associated with the claims folder and considered in adjudicating these claims.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In September 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claims.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the claims for service connection for left wrist and respiratory disabilities on appeal.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims for service connection for left wrist and respiratory disabilities on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran contends that he suffers from tinnitus which is due to acoustic trauma in service.  He asserts that he was exposed to loud noises from water, engines, boating equipment, and occasional gunfire during the course of his military duties.  At the June 2011 Board hearing, he testified that tinnitus had its onset in service and has continued in the post-service years.

After a review of the evidence, the Board finds that the evidence shows that the Veteran was exposed to loud noises during service and had other ear problems during service.  DD Form 214 documents the Veteran's service in the U.S. Coast Guard.  The service treatment (medical) records show complaints of right ear pain and a popping sensation in March 2003.  Examination showed effusion and dried blood in the right canal.  The assessment was otitis media (OM).  When seen again for follow-up for an ear infection a few days later, the Veteran complained of continuing right ear pain.  Examination showed an erythematous right tympanic membrane with fluid behind it.  The assessment was resolving OM.

During service in May 2003, the Veteran was seen with a two-day history of ear pain.  Examination showed erythema, edema, and blood in the right ear.  The assessment was rule-out OM.  On subsequent evaluation the same day, the Veteran gave a 2-day history of decreased hearing.  Examination showed an erythematous, retracted, tender right tympanic membrane.  The impression was recurrent right OM/Eustachian tube dysfunction with ear pain and infection.      

On the question of whether the Veteran experienced chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service, the Board finds that the evidence is in relative equipoise on these questions.  The evidence weighing against the claim includes service treatment records that are negative for any complaints, treatment, or diagnosis of tinnitus in service.  On the claim form, the Veteran reported that tinnitus began in service on November 30, 1999, which is the very first day of service.  Such complaints are not seen in the service treatment records on November 30, 1999 or at any time subsequently.  In addition, while the service treatment records show the Veteran's specific complaints pertaining to ear problems for which he was treated in service, the complaints do not include tinnitus or any description of symptoms such as ringing in the ears.    

The evidence weighing in favor of a finding of chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service includes the Veteran's history reported at the November 2008 VA examination of tinnitus in the right ear since 2003 around the same time he developed the ear infections.  In addition, at the Board personal hearing before the undersigned in June 2011, the Veteran testified that he first experienced ringing in his ears during service when he was in Key West (sometime between 2002 and 2004), but he thought it was related to high blood pressure.  Resolving reasonable doubt on these questions, the Board finds that the Veteran experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service.  

On November 2008 VA audiological examination, the examiner reviewed the claims folder and service treatment records indicating the Veteran's complaints of ear pain in March and May 2003, and diagnoses of right middle ear infection and Eustachian tube dysfunction.  The Veteran complained of constant right ear tinnitus, and gave a history of exposure to gunfire in military service; he denied occupational and recreational noise exposure.  He stated that right ear tinnitus began in service in 2003 around the same time that he developed an ear infection.  

After examination in November 2008, the diagnoses were bilateral low-frequency conductive hearing loss and tinnitus.  The November 2008 VA audiologist opined that tinnitus was as likely as not a symptom associated with hearing loss, and recognized the Veteran's acoustic trauma due to his in-service occupation.  She opined that the tinnitus was at least as likely as not caused by or a result of the Veteran's claimed in-service acoustic trauma, noting that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.    

In view of the service treatment records documenting the Veteran's ear pain, infection, popping sensation, recurrent OM, and Eustachian tube dysfunction; the post-service lay history and hearing testimony indicating continuing tinnitus from military service up to the present time; and the November 2008 VA audiologist's opinion linking the Veteran's current tinnitus to the noise exposure in service, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Left Wrist and Respiratory Disabilities

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from a left wrist disability as a result of an inservice injury.  He claimed service connection for a positive PPD of tuberculin test, which is not a disability, but also suggests that the test result somehow indicates a respiratory disorder.  He gave testimony to that effect at the June 2011 Board hearing. 

After a review of the evidence, the Board finds that, although the Veteran was found to have a left wrist contusion and a positive PPD of tuberculin test during service, the wrist contusion resolved without disabling residuals in service, and no respiratory disability associated with the positive PPD of tuberculin test was manifested in service or in the post-service years.  The weight of the evidence also demonstrates that the Veteran does not currently have chronic disabling residuals of a left wrist contusion, or a respiratory disability, including one associated with a positive PPD of tuberculin test.  

A review of the service treatment (medical) records discloses that a December 1999 PPD of tuberculin test was positive.  The Veteran denied exposure to anyone with active tuberculosis, previous anti-tuberculosis therapy, and a history of a productive cough, blood in the sputum, chest pain, fever, night sweats, fatigue, and unexpected weight loss over the past 12 months.  Examination of the lungs in February 2002 showed rhonchi bilaterally without rales or wheezing; the assessment was viral syndrome.  In August 2002, the Veteran was seen with complaints of left wrist pain after a shelf fell on it.  Examination showed mild swelling and ecchymosis, there was full range of motion with pain on supination, grip strength was normal, sensation was intact, and X-rays were negative for fracture or dislocation.  The assessment was left wrist contusion, and a wrist support was placed.  When seen again a few days later, he complained of left wrist pain on palpation and with range of motion.  In March, May, and June 2003, the lungs were clear to auscultation.  In September 2003, the Veteran denied chest pain or shortness of breath when exercising.  

Post-service, breath sounds were clear and chest percussion normal on November 2008 VA examination.  Chest X-rays revealed infiltrate-free lungs and no pleural effusion.  July 2011 examination by J. D., D.O., showed a normal thorax, lungs, and extremities.   

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In this case, there is no competent evidence that shows the existence of chronic disabling residuals of a left wrist contusion, or any respiratory disability associated with the clinical result of a positive PPD of tuberculin test, both the in-service testing or at post-service testing.  

The competent evidence indicates that the Veteran's 2002 in-service left wrist contusion resolved without residual disability, and that he does not have a respiratory disability associated with a positive PPD of tuberculin test.  This is supported by the lack of findings of any chronic disabling residuals of the left wrist contusion subsequently in service or in the post-service years up to the present time, and the lack of any findings of a respiratory disability associated with a positive PPD of tuberculin test in service or at any time post service.  As noted above, the bilateral rhonchi found in 2002 were assessed to be due to a viral syndrome.  

For this reason, the weight of the evidence demonstrates no current disability of the left wrist or a respiratory disability for which service connection may be granted.  As there is no current disability, there can be no valid claim for service connection, and the Board need not reach the additional element of whether there is a nexus between to service.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under the circumstances, the Board concludes that service connection for a left wrist disability and a respiratory disorder associated with a positive PPD of tuberculin test must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for a left wrist disorder is denied.

Service connection for a respiratory disorder associated with a positive PPD of tuberculin test is denied.


REMAND

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).  

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to render a fair decision on the claims for service connection for a back disability, a skin disorder, and a kidney disorder, claimed as proteinuria, on appeal has not been accomplished.

Back Disorder 

With respect to the claim for service connection for a back disorder, the Veteran contends that he currently suffers from a chronic back disability that had its onset in service.  The service treatment records show that the Veteran was seen in early August 2001 with complaints of low back pain after lifting a heavy box.  Examination showed an antalgic gait and pain with forward bending.  The assessment was mechanical low back pain.  When seen again a couple of days later, the assessment was persisting low back pain.  In late August, gait was normal, and X-rays were negative.  The impression was improving lower back.  In February 2002, the Veteran gave a 1-day history of low back pain.  Examination showed pain on palpation of a tender muscle area in the mid-lower left lumbar region, and decreased forward flexion; the assessment was mid-lower left back spasm.  Evaluation a couple of days later showed increased back range of motion, and the assessment was back spasm.  The Veteran denied back pain in February 2003.  A separation examination is not of record.

Post service, the spine was normal on mid-July 2011 examination by Dr. J. D.  In a late July 2011 statement, chiropractor D. M. stated that he first saw the Veteran in October 2005 with a history of low back pain since August 2001.  The assessment was lumbar disc syndrome.  The Veteran was subsequently seen after a serious automobile accident in which he reportedly injured the cervical spine and both shoulders, but did not sustain any injuries to the lower back and lumbar disc region.  When most recently seen in mid-July 2011, the Veteran complained of low back pain.  The assessments were lower back vertebral subluxations and lumbar instability associated with lumbar disc syndrome, with chronicity of this condition since a history of primary injuries in 2001.
 
In view of the medical evidence showing a back disability in service and continuing in the post-service years, the Veteran's contentions and hearing testimony relating the current back disability to service, and chiropractor D. M.'s notation of chronicity of the Veteran's low back disability since service in 2001, the Board finds that this case should be remanded to the RO to afford the Veteran a VA orthopedic examination with a medical opinion to determine the nature and etiology of any current back disability and its relationship, if any, to his military service. 

With respect to the claim for service connection for a skin disorder, the Veteran contends that he currently suffers from a chronic skin disorder that had its onset in service.  The service treatment records show findings of bilateral inner thigh friction irritation and bilateral tinea pedis in December 1999; bilateral elbow psoriasis in May 2000 and August 2002; bilateral elbow urticaria and a question of psoriasis in September 2002; tinea versicolor of the arms and torso in October and November 2002; and tinea versicolor and a question of psoriasis affecting the back, elbows, arms, and hands in March 2003.  M. B., M.D., diagnosed atopic dermatitis in an undated written statement reportedly made in 2003 or 2004.  Post service, in July 2011, A. D., P.A., diagnosed atopic dermatitis of the elbows and hands, and tinea versicolor of the arms and torso.      

Skin Disorder

In view of the medical evidence showing a skin disorder in service and continuing in the post-service years, and the Veteran's contentions and hearing testimony relating the current skin disorder to service, the Board finds that this case should be remanded to the RO to afford the Veteran a VA skin disorder examination with a medical opinion to determine the nature and etiology of any current skin disorder and its relationship, if any, to his military service. 

Kidney Disorder (claimed as Proteinuria)

With respect to the claim for service connection for a kidney disorder, claimed as proteinuria, the Veteran contends that a VA physician told him that his in-service high blood pressure, for which he is service connected, caused proteinuria in service which has resulted in a current kidney cyst or other disease.  He gave testimony to that effect at the June 2011 Board personal hearing.  The service treatment records show that a September 2003 urinalysis indicated elevated protein.  After October 2003 examination, the assessment was rule-out proteinuria, probably hypertension-related.  Post-service February 2009 VA laboratory tests showed 100 mg/dL urine protein.  On July 2011 examination, Dr. J. D. noted an abnormal urinalysis, and that the Veteran was undergoing a proteinuria work-up.  

In view of the medical evidence showing proteinuria in service and continuing in the post-service years, and the Veteran's contentions and hearing testimony relating a medical link between his proteinuria and his service-connected hypertension and a reported kidney disorder, the Board finds that this case should be remanded to the RO to afford the Veteran a VA renal examination with a medical opinion to determine the nature and etiology of any current kidney disorder and its relationship, if any, to his military service, including proteinuria and the service-connected hypertension. 

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claims.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R.  § 3.655(b) (2011).  

On remand, the RO should request the Veteran to furnish written authorization permitting release to VA of all records of his treatment, evaluation, and examination by Chiropractor Dennis J. Messina, Chiropractic Family - Life Center, 7221 S. W. 63rd Court, South Miami, Florida 33143 from 2005 to the present time, to include all records associated with the Veteran's automobile accident; the Monroe County, Florida, Sheriff's Office, to include all annual employment physical examination reports including by John H. Deagle, D.O., 90290 Overseas Highway, Suite 103, Tavernier, Florida 33070; Adilen Dillingham, P.A., 12600 Southwest 120th St., Suite 113, Miami, Florida 33186; and Michael E. Berman, M.D., 1411 White St., Key West, Florida 33040.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.


Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should request the Veteran to furnish written authorization permitting release to VA of copies of all records of his treatment, evaluation, and examination by: 
	A) Chiropractor Dennis J. Messina, Chiropractic Family - Life Center, 7221 S. W. 63rd Court, South Miami, Florida 33143 from 2005 to the present time, to include all records associated with the Veteran's automobile accident;
	B) the Monroe County, Florida, Sheriff's Office, to include all annual employment physical examination reports including by John H. Deagle, D.O., 90290 Overseas Highway, Suite 103, Tavernier, Florida 33070; 
	C) Adilen Dillingham, P.A., 12600 Southwest 120th St., Suite 113, Miami, Florida 33186; 
	D) Michael E. Berman, M.D., 1411 White St., Key West, Florida 33040.  
	E) Any other health care provider identified by the Veteran.  The RO should then obtain any additional evidence for which the Veteran provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the relationship, if any, between his in-service back complaints and any currently-diagnosed back disability.  The relevant documents in the claims folder should be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, including X-rays, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should review the service and post-service treatment records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disability had its onset in service, or is related to the Veteran's in-service back complaints. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  
 
4.  The RO should arrange for the Veteran to undergo a VA skin disorders examination to determine the relationship, if any, between his in-service skin complaints and any currently-diagnosed skin disability.  The relevant documents in the claims folder should be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should review the service and post-service treatment records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current skin disorder had its onset in service, or is related to the Veteran's in-service skin complaints. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

5.  The RO should arrange for the Veteran to undergo a VA renal disorders examination to determine whether he currently has a kidney disorder, and if so, the relationship, if any, between such renal disease and his proteinuria or service-connected hypertension.  The relevant documents in the claims folder should be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should review the service and post-service medical records and render an opinion for the record as to whether the Veteran currently has a kidney disorder, and if so, whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current renal disease is related to proteinuria, or was caused or aggravated by his service-connected hypertension.  If aggravation of any non-service-connected kidney disorder by the service-connected hypertension is found, the examiner should attempt to quantify the degree of additional renal disease from the aggravation.      

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran and his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


